Citation Nr: 0523873	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied the above claims. 

This matter was previously before the Board in November 2004 
wherein it was remanded to the RO for additional development.  
The requested development having been undertaken, the case is 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's neck disorder did not have its onset during 
active service or within one year following discharge from 
service, nor is it related to any in-service disease or 
injury.

2.  The veteran's low back disorder did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in November 2001 and January 2002.  
The veteran was told of what was required to substantiate his 
claims and of his and VA's respective duties.  He was also 
asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The veteran's 
claim was initially adjudicated by the RO in May 2002.  The 
November 2001 and January 2002 notice letters were provided 
to the veteran prior to initial adjudication of his claim.  
Thus, there is no defect with respect to the timing of the 
notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  An additional notice letter was provided to the 
veteran in January 2005.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
medical treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran was afforded VA 
examinations in March 2002 and October 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
arthritis, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran contends that he has a current neck and low back 
disorder that was either caused by his being wounded by 
shrapnel in December 1967 while serving in Vietnam or when he 
fell and fractured his jaw in service in 1969.  He is service 
connected for shrapnel wounds of the right hand, right thigh, 
and left supraorbital ridge as a result of a grenade/booby 
trap explosion and for a residual fracture of the right 
zygoma as a result of falling off of a bunk during service.  
He was awarded the Purple Heart. 

A review of the veteran's service medical records reveals 
that there is no evidence of a reported neck or back injury 
during his period of active service.  The report of medical 
examination dated in April 1970 and completed in conjunction 
with his separation from service shows that upon clinical 
evaluation, his neck, spine, and other musculoskeletal system 
were normal.  The associated report of medical history, also 
dated in April 1970 and completed by the veteran, shows that 
he indicated that he had never had arthritis, rheumatism, or 
back trouble of any kind.

VA examinations in August 1983 and February 1996 reveal no 
complaints or findings pertaining to the spine.

VA outpatient treatment records dated from January 2001 to 
February 2002 show that the veteran was seen intermittently 
with complaints of neck and back pain.  He was diagnosed as 
having a herniated nucleus pulposus at C6-7 and underwent 
anterior cervical disc excision and Cloward fusion at C6-C7 
on April 27, 2001. In April 2001, he stated that he had a 4-
month history of neck pain.  He was also diagnosed as having 
low back pain with radicular symptoms, degenerative disc 
disease at L1-2, spinal stenosis.

A VA examination report dated in March 2002 shows that the 
veteran reported he continued to have daily pain and 
stiffness in his neck and back which was worse with over use, 
lifting, stooping, or bending.  He reported sciatica but 
denied any numbness or tingling in the lower extremities.  X-
ray findings showed degenerative disc and uncinate 
degenerative joint disease at C4-C5 and C5-C6 with 
degenerative material extending dorsally to contact, but not 
convincingly compressing the spinal cord at these levels.  
The examiner opined that there was no mention in the 
veteran's clinical medical record indicating problems related 
to the lower back or to the neck, and that physical 
examination conducted in December 1967 and April  1970 showed 
no mention of a neck or back injury or disorder. The neck was 
marked as normal on one occasion and the spine was marked as 
normal in the other.  The examiner concluded that absent 
evidence documenting the presence of an abnormality around 
the time of the veteran's shell fragment wounds, and with the 
long passage of time between the onset of medical care 
documenting his spine problems and the shell fragment wounds, 
it was more likely than not that his current well documented 
degenerative disc disease and degenerative joint disease of 
the neck and lumbosacral spine were more likely than not, not 
related to his service-connected trauma.

A VA medical record dated in December 2002 shows that 
examining physician opined that the veteran's c-spine 
fracture could have resulted from either of his in-service 
injuries and that there was radiographic evidence of the 
previous fracture having occurred.  He stated that it would 
be reasonable to think that either of the injuries suffered 
in Vietnam could have a causal relationship to the problems 
the veteran was experiencing with his cervical spine.  A 
December 2002 CT of the cervical spine showed findings that 
may represent evidence of an old healed fracture at right C5 
and 6.

A VA orthopedic examination report dated in October 2003 
shows that the veteran was assessed to have status post 
anterior cervical fusion of the cervical spine due to a 
herniated disc at C6-7, improved, and lumbosacral spine 
stenosis with mild spondylosis.  The examiner opined that 
although the veteran currently has limitations due to his 
neck and back, after a review of his claims folder, it was 
not likely that the cervical or lumbosacral spine disorders 
were causally related to service.  The examiner noted that 
the veteran had not been treated for these disorders for at 
least 25, if not 35, years duration from his alleged injuries 
back in the 1960s.

The RO received disability determination records and medical 
records from the Social Security Administration in January 
2005.  The records included VA treatment records, private 
medical records from the Memorial Hospital of Sheridan, John 
A. Barrasso, M.D., and Robert Royce, D.P.T., all of which 
showed continued intermittent treatment of the veteran for 
symptoms associated with neck and low back disorders.  
However, these records did not associate the current neck and 
low back disorders with the in-service shrapnel wound injury 
or the fall that fractured his jaw during service. 

The evidence of record is completely negative for complaints 
or findings of a neck or low back disorder during the 
veteran's period of active service or of arthritis associated 
thereto within one year following separation from service.  
The earliest medical evidence of record that tends to show 
findings associated with a neck or low back disorder is not 
until 2000, approximately 30 years following separation from 
service.  

Additionally, although the VA examiner in December 2002 
stated that the veteran's c-spine fracture "could have" 
resulted from either of his in-service injuries and that it 
would be "reasonable to think" that either of the injuries 
suffered in Vietnam "could have" a causal relationship to 
the problems the veteran was experiencing with his cervical 
spine, the phrasing of the opinion is somewhat speculative 
and there is no indication that the examiner reviewed the 
claims folder.  

The Board finds more probative the opinions of the VA 
examiners in March 2002 that stated that it was more likely 
than not that the veteran's current neck and back disorders 
were not related to his service-connected trauma; and the 
October 2003 examiner's opinion that said disorders were not 
causally related to service.  These opinions are considered 
probative as they were definitive, based upon a complete 
review of the veteran's entire claims folder, and supported 
by detailed rationale.  Accordingly, the opinions of the 
March 2002 and October 2003 VA examiners are found to carry 
more weight.  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   

The Board recognizes the veteran's assertions that his 
current neck and low back disorders were either caused by his 
being wounded by shrapnel in December 1967 while serving in 
Vietnam or when he fell and fractured his jaw in service in 
1969.  As his injuries are consistent with the circumstances 
of his military service in Vietnam, the Board concedes that 
they occurred.  See 38 U.S.C.A. § 1154(b).  According to 
Espiritu v. Brown, 2 Vet. App. 492, 494 (1992), a layperson 
is competent to provide evidence on the incurrence of injury 
and resulting symptoms.  However, only a medical professional 
can provide competent, probative evidence regarding the 
diagnosis or etiology of a disability.  In this case, there 
is no persuasive evidence that a relationship exists between 
the any of the diagnosed neck and low back disorders and the 
veteran's period of service, to include the two incidents 
described above.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for a neck and low back disorder.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002 & Supp. 2005).


ORDER

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


